Citation Nr: 0029848	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 187	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for loss of the right 
kidney.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The December 1998 rating decision denied entitlement to 
service connection for loss of a kidney and headaches.  
Additionally, service connection for head laceration scar, 
residuals of a fracture of the frontal sinus and nasal bone, 
and residuals of left kidney obstruction were granted, 
effective March 19, 1998, with a 10 percent evaluation 
assigned for residuals of a fracture of the frontal sinus and 
nasal bone and noncompensable evaluations assigned for a head 
laceration scar and residuals of left kidney obstruction.  In 
his July 1999 substantive appeal, the veteran noted that he 
was only appealing the issues of entitlement to service 
connection for loss of a kidney and for headaches.  
Consequently, these are the only issues currently before the 
Board.  Although the veteran had indicated on his substantive 
appeal that he desired a personal hearing before a traveling 
member of the Board at the RO, he withdrew his request for a 
personal hearing in a statement dated later in July 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran has a congenital absence of the right kidney.

3.  The veteran's headaches originated in service.


CONCLUSIONS OF LAW

1.  Loss of the right kidney was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303 (1999).

2.  Headaches were incurred in service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all available evidence necessary 
for an equitable disposition of this claim has been obtained 
and that VA has satisfied its duty to assist the veteran in 
the development of the facts relevant to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131 (West 1991 and Supp. 2000). 

Loss of Kidney

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).  The VA General Counsel, in a precedent opinion 
binding on VA under 38 C.F.R. § § 2.6 (e) (9), 14.507, and 
19.5, reasoned that the term "disease" in 38 U.S.C.A. 
§ § 1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303 
(c) are mutually exclusive, and concluded that service 
connection may be granted for diseases, but not defects, of a 
congenital, developmental, or familial origin.  VA Gen. 
Couns. Prec. 82-90 (July 18, 1990).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

According to an August 1980 medical history report, the 
veteran had an episode of hematuria at age 12 with no 
recurrence; the veteran's genitourinary system was noted to 
be normal on physical examination in August 1980.  The 
assessment in October 1981 was left kidney stone.  The 
veteran was hospitalized in March 1982 with possible 
congenital absence of the right kidney.  It was noted that 
the veteran had a ten year history of mild recurrent left 
flank pain.  According to an intravenous pyelogram (IVP), 
there was nonvisualization of the right kidney with the left 
kidney being hydronephrotic secondary to a tight 
ureteropelvic junction stricture.  The hospital discharge 
diagnosis in April 1982 included absent right kidney.  
Congenital absence of the right kidney was diagnosed in 
September 1982, and history of congenital absence of the 
right kidney was noted on the veteran's discharge medical 
history report dated in June 1985.

The diagnoses on VA genitourinary evaluation in August 1998 
were history of left pyeloplasty and benign prostate 
hypertrophy with mild obstructive symptoms.

Although there is no notation of an absent right kidney on 
preservice examination in August 1980, it was subsequently 
determined by IVP that the veteran had congenital absence of 
the right kidney.  This medical evidence reflects the 
presence of a congenital condition. Service connection is 
precluded for congenital conditions. 38 C.F.R. § 3.303 (c).  
There is no medical evidence indicating that the loss of the 
right kidney was in some way aggravated in service.  
Consequently, entitlement to service connection for loss of 
the right kidney is denied.

Headaches

Service medical records dated in May 1984 reveal that the 
veteran was struck in the face, causing a temporary bloody 
nose, and in the back of the head when he was attacked in a 
bar; the assessments were fractures of the frontal sinus, the 
nasal bone, and the floor of the right orbit.  It was noted 
on his June 1985 discharge medical history report that he had 
status post head trauma.  Clinical examination at that time 
was without reference to headaches.

On VA examination in August 1998, the veteran complained of 
chronic headaches and of constant sinus stuffiness since he 
incurred the facial trauma in 1984.  He said that he took 
ibuprofen with incomplete relief.  Physical examination did 
not reveal any facial deformity, bony defects, or sinus 
tenderness.  There was slight septal deviation to the right 
and bilateral airway obstruction.  The examiner noted that 
the veteran's claims file had been reviewed.  The diagnoses 
were clinical diagnosis of post-concussion headaches, chronic 
rhinitis, and mild septal deviation to the right.
There is no indication of the head having sustained any 
trauma in the several years between service discharge and the 
time of receipt of the veteran's claim.  The evidence of 
record documents the fact that the veteran was struck in the 
face and head in May 1984, and sustained fractures of the 
frontal sinus, nasal bone, and floor of the right orbit.  
Resolving all doubt in the veteran's favor, the undersigned 
finds it more than reasonable to attribute the currently 
diagnosed headaches to the veteran's service.  Accordingly, 
service connection for headaches is warranted.









ORDER

Service connection for loss of the right kidney is denied.  
To this extent, the appeal is denied.

Service connection for headaches is granted.  To this extent 
the appeal is allowed, subject to the laws and regulations 
regarding the award of monetary benefits.



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


